DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/10/2020 has been entered.
	
	

	Claim status
The examiner acknowledged the amendment made to the claims on 08/10/2020.
Claims 1 and 10 are currently amended. Claims 2-8, 11-12, 16-18 and 20-22 are previously presented. Claims 9, 13-15 and 19 are cancelled. Claims 23-24 are newly presented. Claims 1-8, 10-12, 16-18 and 20-24 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 23 recites that the volume weighted mean droplet diameter (e.g., D3,3) of water droplets in the fat slurry is 2-8 microns, and claim 24 recites the volume weighted mean droplet diameter of water droplets in the fat slurry is 2-8 microns with an e-sigma value of below 2.2. However, the instant specification recites that emulsion such as spreads or margarine have a droplet size of 2-8 microns as measured by D3,3 and e-sigma value of below 2.2 (page 3 bottom para.; page 4 line 1-2; page 12-14;Table 2 and 5). The instant specification also recites that fat slurry obtained by the claimed process is not an emulsion and can be turned into an emulsion by mixing with aqueous phase .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the volume weighted mean droplet diameter of water droplets in the fat slurry is 2-8 microns, and claim 24 recites the volume weighted mean droplet diameter of water droplets in the fat slurry is 2-8 microns the e-sigma value is below 2.2. However, it is not clear where the water is from given that claim 1, from which claims 23-24 depend, is directed to a process for preparing a fat slurry and only recites mixing liquid oil with a melted hardstock fat in a vessel. For the purpose of examination, claims 23-24 are interpreted to mean that an emulsion obtained by mixing the fat slurry of claim 1 with an aqueous phase has the recited volume weighted mean diameter and e-sigma value for the water droplet. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-12, 16-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Den Adel WO 2013/171027 in view of Dobenesque US Patent Application Publication No. 2012/0003377 and Arends WO 2015/052026 A1, hereinafter referred to as Den Adel, Dobenesque and Arends, respectively.
Regarding claims 1, 4, 6-8, 10-11 and 17-18 and 21-22, Den Adel teaches a process for preparing edible fat-continuous emulsion comprising liquid edible oi, hardstock fat in liquid form, and fat powder, which is interpreted to read on “a fat slurry comprising liquid edible oil and solid fat particle of hardstock fat”; the method comprising the steps of (page 4, line 28-36; page 22, line 10-21; page 11, line 10-35; page 7, line 11-35):
-providing a vessel comprising a liquid oil at a temperature of 14 ºC;
-providing a melted hardstock fat at a temperature of at least 70 ºC;
-adding under mixing the melted hardstock to the liquid oil in the vessel;
wherein the hardstock fat in the liquid oil during the period of mixing necessarily ranges from as low as 0% to an increased proportion; wherein the temperature of the liquid oil and the temperature of the melted hardstock are chosen such that the temperature of 
The temperature of liquid oil, the temperature of hardstock, the temperature of the mixture, and the concentration of the hardstock fat during mixing as taught by Den Adel overlap with those recited in the claims 1 and 6-8 and 17-18. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).	
The embodiment of Den Adel teaches that the melted hardstock along with fat powder is added to the liquid oil, thus does not teach that the hardstock fat is not a fat powder as recited in claim 1, or the fat slurry does not contain fat powder as recited in claim 21, or the fat slurry is not formed from fat powder as recited in claim 22. However, Den Adel includes the embodiment teaching that in the process of making edible fat continuous product such as margarine and spread, besides mixing liquid oil with fat powder and melted hardstock, there are 2 more alternatives which include mixing liquid oil with fat powder only, and mixing liquid oil with melted hardstock only, depending on those factors such as the apparatus, energy requirements and suitability of fat (page 2 line 1-36; page 3, line 1-29; page 5, line 5-12). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Den Adel by adding melted hardstock only to the liquid oil because such a process is well known to be suitable in the process of making edible fat continuous product.
Den Adel is silent regarding the hardstock fat being added to the liquid oil over a period of from 0.5-60 min as recited in claim 1, or from 3-30 min as recited in claim 4. In 
The period of time of adding fat to liquid oil as taught by Dobenesque falls within those recited in claims 1 and 4.
Den Adel in view of Dobenesque is silent regarding the vessel is equipped with a recycle loop with a dynamic mixer wherein the hardstock is added to liquid oil in the recycle loop.
In the same field of endeavor, Arends teaches a process of manufacturing an edible w/o spread, in which hardstock fat is mixed with liquid in a recycle loop (e.g., recirculation means) with a dynamic in-line mixer for the benefit of improving re-working capability (Page 4, line 19-29 and 27-35; page 5, line 1-4 and 10-20; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Den Adel by inclusion of the recycle loop with a dynamic inline mixer to mix the hardstock fat with liquid oil for the benefit of improving re-working capability.

Regarding claims 3 and 20, Den Adel teaches that the liquid oil is a single oil or a mixture of oil (page 11, line 11-34), which is interpreted to mean that the liquid oil is substantially free of water or comprises less than 5% water. 
Regarding claims 5 and 16, Den Adel teaches that the total amount of hardstock fat added to the liquid oil is 0.5-25 wt% (page 10, line 30-35), which overlaps with the ranges recited in claims 5 and 16. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 12, Den Adel teaches an emulsifier such as monoglyceride is added to the liquid oil to improve stabilization (page 11, line 21-31). Den Adel is silent regarding the amount of the emulsifier.  However, the concentration of an emulsifier in an emulsion is the general condition known by one of ordinary skill in the art to affect the stability of an emulsion, for the reason that it is well known that in an emulsion such as O/W emulsion an emulsifiers surrounds the oil droplet with their nonpolar tails extending into the oil, and their polar head groups facing the water thus forming physical barriers that keep droplets from coalescing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of the emulsifier through routine experimentation to achieve a stable emulsion. Therefore, the concentration of the emulsifier recited in the claim is merely obvious variants of the prior art. Generally, differences in concentration or temperature will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a 
Regarding claims 23-24, Den Adel teaches that the emulsion has a water droplet D3,3 value of 3-8 microns with an e-sigma value of below 1.7 (page 16, line  18-23), which fall within those recited in the claims. Additionally, Den Adel teaches that D3,3 of water droplet is result effective variable for the reason that they affect glossiness of the emulsion (page 16, line 9-16), and that water droplet size could be adjusted by modifying the crystal network formed by the fat (page 3, line 19-20). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the water droplet size through modifying the crystal network from by the fat. As such the D3,3 value and e-sigma value recited in the claims are merely obvious variants of the prior art.
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Den Adel in view of Dobenesque and Arends as applied to claim 1 above, and in further view of Barendse US Patent No. 9,661,864 (hereinafter referred to as Barendse).
Regarding claim 2, Den Adel in view of Dobenesque and Arends teaches what has been recited above but is silent regarding the process being carried out batch-wise. In the same field of endeavor, Barendse teaches a process of preparing a spread edible dispersion wherein a mixture of liquid oil and solid structuring fat is mixed to make a fat slurry (column 1, line 5-10; column 3, line 54-59). Barendse further teaches that the process may be executed batch-wise or continuous (column 4, line 35-38). It would have been obvious to one of ordinary skill in the art before the effective filling date of the .

Claims 1, 3-8, 10-12, 16-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Den Adel WO 2013/171027 in view of Dobenesque US Patent Application Publication No. 2012/0003377 and White US Patent Application Publication No. 2003/0212168 A1, hereinafter referred to as Den Adel, Dobenesque and White, respectively.
Regarding claims 1, 4, 6-8, 10-11 and 17-18 and 21-22, Den Adel teaches a process for preparing edible fat-continuous emulsion comprising liquid edible oi, hardstock fat in liquid form, and fat powder, which is interpreted to read on “a fat slurry comprising liquid edible oil and solid fat particle of hardstock fat”; the method comprising the steps of (page 4, line 28-36; page 22, line 10-21; page 11, line 10-35; page 7, line 11-35):
-providing a vessel comprising a liquid oil at a temperature of 14 ºC;
-providing a melted hardstock fat at a temperature of at least 70 ºC;
-adding under mixing the melted hardstock to the liquid oil in the vessel;
wherein the hardstock fat in the liquid oil during the period of mixing necessarily ranges from as low as 0% to an increased proportion; wherein the temperature of the liquid oil and the temperature of the melted hardstock are chosen such that the temperature of the resulting mixture of liquid oil and hardstock fat after addition of all of the hardstock fat is 18 ºC.
The temperature of liquid oil, the temperature of hardstock the temperature of the mixture, and the concentration of the hardstock fat during mixing as taught by Den Adel overlap with those recited in the claims 1 and 6-8 and 17-18. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).	
The embodiment of Den Adel teaches that the melted hardstock along with fat powder is added to the liquid oil, thus does not teach that the hardstock fat is not a fat powder as recited in claim 1, or the fat slurry does not contain fat powder as recited in claim 21, or the fat slurry is not formed from fat powder as recited in claim 22. However, Den Adel includes the embodiment teaching that in the process of making edible fat continuous product such as margarine and spread, besides mixing liquid oil with fat powder and melted hardstock, there are 2 more alternatives which include mixing liquid oil with fat powder only, and mixing liquid oil with melted hardstock only, depending on those factors such as the apparatus, energy requirements and suitability of fat (page 2 line 1-36; page 3, line 1-29; page 5, line 5-12). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Den Adel by adding melted hardstock only to the liquid oil because such a process is well known to be suitable in the process of making edible fat continuous product.
Den Adel is silent regarding the hardstock fat being added to the liquid oil over a period of from 0.5-60 min as recited in claim 1, or from 3-30 min as recited in claim 4. In the same field of endeavor, Dobenesque teaches a method of making edible fat continuous spread in which a fat slurry is made by adding hardstock fat (e.g., structuring 
The period of time of adding fat to liquid oil as taught by Dobenesque falls within those recited in claims 1 and 4.
Den Adel in view of Dobenesque is silent regarding the vessel is equipped with a recycle loop with a dynamic mixer wherein the hardstock is added to liquid oil in the recycle loop.
White teaches a process of mixing vegetable oil and fatty acids, in which both are pumped into the vessel and mixed homogeneously into vessel by means of the dynamic inline mixer (e.g., high shear mixer) in the circulation loop ([0048]; Fig. 4). Both Den Adel are directed to mixing ingredients comprising liquid oil to form a homogenous mixture in a vessel. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Den Adel by inclusion of the recycle loop with a dynamic inline mixer to mix the hardstock fat with liquid oil so they could be mixed homogeneously.
Regarding claims 3 and 20, Den Adel teaches that the liquid oil is a single oil or a mixture of oil (page 11, line 11-34), which is interpreted to mean that the liquid oil is substantially free of water or comprises less than 5% water. 
Regarding claims 5 and 16, Den Adel teaches that the total amount of hardstock fat added to the liquid oil is 0.5-25 wt% (page 10, line 30-35), which overlaps prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 12, Den Adel teaches an emulsifier such as monoglyceride is added to the liquid oil to improve stabilization (page 11, line 21-31). Den Adel is silent regarding the amount of the emulsifier.  However, the concentration of an emulsifier in an emulsion is the general condition known by one of ordinary skill in the art to affect the stability of an emulsion, for the reason that it is well known that in an emulsion such as O/W emulsion an emulsifiers surrounds the oil droplet with their nonpolar tails extending into the oil, and their polar head groups facing the water thus forming physical barriers that keep droplets from coalescing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of the emulsifier through routine experimentation to achieve a stable emulsion. Therefore, the concentration of the emulsifier recited in the claim is merely obvious variants of the prior art. Generally, differences in concentration or temperature will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).
Regarding claims 23-24, Den Adel teaches that the emulsion has a water droplet D3,3 value of 3-8 microns with an e-sigma value of below 1.7 (page 16, line  18-23), which fall within those recited in the claims. Additionally, Den Adel teaches that .
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Den Adel in view of Dobenesque and White as applied to claim 1 above, and in further view of Barendse US Patent No. 9,661,864 (hereinafter referred to as Barendse).
Regarding claim 2, Den Adel in view of Dobenesque and White teaches what has been recited above but is silent regarding the process being carried out batch-wise. In the same field of endeavor, Barendse teaches a process of preparing a spread edible dispersion wherein a mixture of liquid oil and solid structuring fat is mixed to make a fat slurry (column 1, line 5-10; column 3, line 54-59). Barendse further teaches that the process may be executed batch-wise or continuous (column 4, line 35-38). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Den Adel in by inclusion of the batch-wise process as taught by Barendse because the process can be either carried out batch-wise or continuous and the prior art has taught that either process is well known in the art.
Response to Arguments
Applicant's arguments filed 08/10/2020 have been fully considered and the examiner’s response is shown below:
Applicant argues on pages 5-7 of the Remarks that Arends US Publication No. ‘429 shall not be the prior art under 35 USC 102(a)(2) because ‘429 and the instant application are commonly owned thus 35 USC 102(b)(2) exception applies. These arguments have been fully considered and are found persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made over Den Adel in view of Dobenesque and WO document of Arends US Publication No ‘429, which is published before the earliest filling date of the instant application (thus being available as prior art against the present application under 35 USC 102(a)(1)). Additionally, a new ground of rejection is also made over Den Adel in view of Dobenesque and White in the instant office action.
Applicant argues on page 7-8 of the Remarks that in rejection claim 12 the asserted prior art fails to recognize that the amount of the emulsifier is result effective variable thus the stated rationale for rejecting claim 12 is legally insufficient. Applicant further argues that ‘415 and ‘421 as cited by the examiner in the previous office action should be cited in the stated ground of rejection so as to present a more clear record for appealing.
These arguments are not persuasive.  Den Adel clearly teaches that an emulsifier is used to improve the stabilization of the emulsion (page 11, line 21-25). It is merely common knowledge to a skilled artisan in the art that in an emulsion such as O/W emulsion an emulsifiers surrounds the oil droplet with their nonpolar tails extending into the oil, and their polar head groups facing the water thus forming physical barriers that keep droplets from coalescing. Thus the prior art recognized that the amount of an emulsifier in an emulsion is result effective variable, and the evidence for which could 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791